Case: 19-20556      Document: 00515384919         Page: 1    Date Filed: 04/16/2020



                                 REVISED April 16, 2020


           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                                    No. 19-20556
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar                   April 14, 2020
                                                                    Lyle W. Cayce
MARK TENNYSON,                                                           Clerk


              Plaintiff - Appellee

v.

E. VILLARREAL; P. WILLIAMS; M. ALSTON; R. GARCIA; K. HANDY;
T. SANDERS; J. RAMON; JOASH BUTLER; CASSANDRA AMIE,

              Defendants - Appellants



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-119


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellee Mark Tennyson sued Harris County, Texas and twenty current
and former police officers pursuant to 42 U.S.C. § 1983 after he was injured
while being handcuffed during an incident at the Harris County jail. The
district court granted summary judgment on all claims except Tennyson’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20556        Document: 00515384919       Page: 2    Date Filed: 04/16/2020



                                     No. 19-20556
excessive force and conspiracy claims against nine of the officers (collectively,
the “Officers”). The Officers appeal, arguing they are entitled to qualified
immunity. We reverse.
      We review a district court’s denial of a motion for summary judgment de
novo. Linbrugger v. Abercia, 363 F.3d 537, 540 (5th Cir. 2004).
      Government officials “are entitled to qualified immunity . . . unless
(1) they violated a federal statutory or constitutional right, and (2) the
unlawfulness of their conduct was clearly established at the time.” District of
Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal quotation marks
omitted). To prevail on an excessive force claim, a plaintiff must show “that
the force purposely or knowingly used against him was objectively
unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2474 (2015). As a
pretrial detainee, Tennyson “can prevail by providing only objective evidence
that the challenged governmental action is not rationally related to a
legitimate governmental objective or that it is excessive in relation to that
purpose.” Id. Factors relevant to a determination of reasonableness include
the relationship between the need for the use of force and the amount of force
used, efforts to temper or to limit force, the threat reasonably perceived by the
officer, the extent of the plaintiff’s injury, and whether the plaintiff was
resisting. Id. at 2473.
      Tennyson argues the Officers used excessive force by taking him to the
ground while attempting to handcuff him. 1 We disagree. At the time of
Tennyson’s injury, the Officers were attempting to diffuse a disruptive
situation involving at least eight non-compliant detainees. As part of that
process, the detainees were told to line up against a wall, and Tennyson was



      1   Tennyson does not identify which Officer he alleges actually brought him to the
ground.
                                            2
    Case: 19-20556    Document: 00515384919     Page: 3   Date Filed: 04/16/2020



                                 No. 19-20556
instructed to face the wall and put his arms behind his back so he could be
handcuffed. Tennyson admits that he refused to comply, and that the Officers
had to take him to the ground to handcuff him because of his noncompliance.
The Officers deny that Tennyson was ever brought to the ground, but even
accepting that he was, we cannot say that the force used to subdue Tennyson
was objectively unreasonable under the circumstances.         The Officers are
therefore entitled to qualified immunity as to Tennyson’s excessive force claim.
And because the Officers are so entitled, Tennyson’s conspiracy claim is not
actionable. See Hale v. Townley, 45 F.3d 914, 920–21 (5th Cir. 1995).
      For the foregoing reasons, the district court’s denial of summary
judgment is REVERSED and judgment is RENDERED in favor of the
Officers.   Tennyson’s claims of excessive force and conspiracy against the
Officers are DISMISSED.




                                       3